(Slip Opinion)            Cite as: 569 U. S. ____ (2013)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 11–9953
                                     _________________


       JONATHAN EDWARD BOYER, PETITIONER v.

                   LOUISIANA 

    ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

                LOUISIANA, THIRD CIRCUIT

                                   [April 29, 2013]

  PER CURIAM. 

  The writ of certiorari is dismissed as improvidently 

granted.
                                        It is so ordered.
                 Cite as: 569 U. S. ____ (2013)            1

                     ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 11–9953
                         _________________


    JONATHAN EDWARD BOYER, PETITIONER v.

                LOUISIANA 

   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

               LOUISIANA, THIRD CIRCUIT

                        [April 29, 2013]

   JUSTICE ALITO, with whom JUSTICE SCALIA and JUSTICE
THOMAS join, concurring.
   We granted certiorari in this case to decide “[w]hether a
state’s failure to fund counsel for an indigent defendant for
five years, particularly where failure was the direct result
of the prosecution’s choice to seek the death penalty,
should be weighed against the state for speedy trial pur-
poses.” Pet. for Cert. i. The premise of that question is
that a breakdown in Louisiana’s system for paying the
attorneys representing petitioner, an indigent defendant
who was charged with a capital offense, caused most of
the lengthy delay between his arrest and trial. Because the
record shows otherwise, I agree that the writ of certiorari
was improvidently granted.
   In February 2002, petitioner and his brother were
hitchhiking in Calcasieu Parish, Louisiana. Petitioner
robbed and murdered a driver who picked them up. After
enlisting his brother to help him cover up the crime, peti-
tioner fled to Florida, where he was captured about a
month later. The evidence of petitioner’s guilt was over-
whelming. He gave the police a detailed statement de-
scribing the murder; his brother, an eyewitness, agreed to
testify about the crime; multiple other members of peti-
tioner’s family told police that they had heard petitioner
confess; and petitioner’s fingerprints were found in the
2                   BOYER v. LOUISIANA

                      ALITO, J., concurring

victim’s truck.
   Louisiana prosecutors announced that they would seek
the death penalty, and the state court appointed Thomas
Lorenzi, an experienced trial attorney, to serve as peti-
tioner’s primary defense counsel. For the next five years,
Mr. Lorenzi led petitioner’s defense, but he was assisted at
all times by at least one highly credentialed but less expe-
rienced attorney from the Louisiana Capital Assistance
Center (LCAC).
   The attorneys from the LCAC were paid by the State,
but there was confusion about which branch of the state
government was responsible for paying Mr. Lorenzi’s fees.
The trial court promptly scheduled a hearing on that pre-
liminary matter, but the hearing was repeatedly put off
at the urging of the defense. Over the course of more
than three years, the defense requested that the hearing
be continued on eight separate occasions, causing a total
delay of approximately 20 months. The trial court also
issued several other continuances without any objection
from the defense, delaying the hearing an additional 15
months. And just when it seemed that the hearing would
finally be held, Hurricane Rita forced the Calcasieu Parish
Courthouse to close.
   The trial court held the hearing on March 27, 2006, and
at that time it became clear that Mr. Lorenzi’s fees could
not be fully paid until the start of the next fiscal year. Ten
months later, the State broke the resulting impasse by
announcing that it would no longer seek the death pen-
alty. That greatly reduced the complexity and cost of peti-
tioner’s defense and allowed his case to proceed. Mr.
Lorenzi withdrew, and attorneys from the LCAC accepted
the role of lead counsel.
   From that point, the case proceeded at a plodding pace.
Petitioner filed voluminous pretrial motions, took multiple
interlocutory appeals, and twice demanded the recusal of
the trial judge. The trial court halted proceedings for 11
                    Cite as: 569 U. S. ____ (2013)                   3

                         ALITO, J., concurring

months after concluding that petitioner was temporarily
incompetent to stand trial. At last, despite petitioner’s
contention that he needed still more time to prepare, the
trial began on September 22, 2009. A jury found peti-
tioner guilty of second-degree murder and armed robbery.
   In sum, the record shows that the single largest share
of the delay in this case was the direct result of defense
requests for continuances, that other defense motions
caused substantial additional delay, and that much of the
rest of the delay was caused by events beyond anyone’s
control. It is also quite clear that the delay caused by the
defense likely worked in petitioner’s favor. The state court
observed that petitioner’s assertions of his speedy trial
right were “more perfunctory than aggressive.” 2010–693,
p. 34 (La. App. 3 Cir. 2/2/11), 56 So. 3d 1119, 1143. And
what started out as a very strong case of first-degree
murder ended up, after much delay, in a conviction for
lesser offenses.
   The dissent would ignore what the record plainly shows
based largely on the Louisiana Court of Appeals’ obser-
vation that “[t]he majority of the seven-year delay was
caused by the ‘lack of funding.’ ” Id., at 1142. See post, at
5, 8 (opinion of SOTOMAYOR, J.). But when this statement
is read in context, what it most likely means is not that
the delay in question was caused by the State’s failure to
provide funding but simply that the delay was attributable
to the funding issue. And as noted, most of this delay was
caused by the many defense requests for continuances of
hearings on the issue of funding. If the defense had not
sought and obtained those continuances, the trial might
well have commenced at a much earlier date—and might
have reached a conclusion far less favorable to the
defense.*
——————
  * The dissent also claims that “Louisiana conceded below that most of
the delay resulted from the lack of funding for Boyer’s defense.” Post,
4                        BOYER v. LOUISIANA

                           ALITO, J., concurring

  We have before us the same record that was before the
Court of Appeals, and the record simply does not support
the proposition that much—let alone “most”—of the delay
was caused by the State’s failure to fund the defense.
Having taken up this case on the basis of a mistaken
factual premise, I agree with the Court’s decision to dis-
miss the writ as improvidently granted.




——————
at 8; see post, at 5, n. 3. But the dissent’s only citation is to the State’s
argument in the alternative that even if the legislature’s failure to
appropriate funds for the defense caused the delay, that delay should
not count against the prosecution for purposes of Louisiana’s statutory
speedy trial requirement. The State in no way conceded that it caused
the delay in this case. Indeed, the very next paragraph of the State’s
brief argued that “the defendant sought to delay the inception of his
trial via his funding motion.” App. 317a.
                 Cite as: 569 U. S. ____ (2013)           1

                  SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 11–9953
                         _________________


    JONATHAN EDWARD BOYER, PETITIONER v.

                LOUISIANA 

   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF 

               LOUISIANA, THIRD CIRCUIT

                        [April 29, 2013]

    JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG,
JUSTICE BREYER, and JUSTICE KAGAN join, dissenting.
    Jonathan Boyer waited in jail for more than seven years
from the date of his arrest until the day his case went to
trial. The Louisiana Court of Appeal rejected Boyer’s
claim that this delay violated his right to a speedy trial.
In doing so, the court found that most of the delay in
Boyer’s case was caused by the State’s failure to pay for
his defense due to a “ ‘funding crisis’ experienced by the
State of Louisiana.” 2010–693, p. 32 (La. App. 3 Cir.
2/2/11), 56 So. 3d 1119, 1142. Nevertheless, the court did
not weigh that part of the delay against the State in as-
sessing the merits of Boyer’s claim, reasoning that it was
“ ‘out of the State’s control.’ ” Id., at 1145.
    We granted certiorari to decide whether a delay caused
by a State’s failure to fund counsel for an indigent’s de-
fense should be weighed against the State in determining
whether there was a deprivation of a defendant’s Sixth
Amendment right to a speedy trial. 568 U. S. ___ (2012).
Rather than dismiss the writ as improvidently granted, I
would simply address this question. Our precedents pro-
vide a clear answer: Such a delay should weigh against the
State. It is important for States to understand that they
have an obligation to protect a defendant’s constitutional
right to a speedy trial. I respectfully dissent.
2                       BOYER v. LOUISIANA

                      SOTOMAYOR, J., dissenting

                              I
  The decision below describes the facts as follows. On
February 4, 2002, Boyer and his brother were walking by
the side of the road in Sulphur, Louisiana. Bradlee Marsh
stopped his truck and gave the two men a ride. Once
inside the truck, Boyer demanded money. When Marsh
refused, Boyer shot him three times in the head and then
took some cash and a silver chain from his person. Marsh
eventually died of his wounds. On March, 8, 2002, Boyer
was arrested in Jacksonville, Florida, and was indicted
in Louisiana for first-degree murder on June 6, 2002, in
violation of La. Rev. Stat. Ann. §14:30 (West 1997). Loui-
siana sought the death penalty.
  Boyer filed a motion to determine the source of funds for
his defense in November 2002. A hearing on the motion
was held on August 15, 2003, which was continued until a
later date. From that point on, “the only matters that
came before the trial court concerned the source of fund-
ing.” 56 So. 3d, at 1142. Boyer and the State filed numer-
ous continuances over the next two years that further
postponed the funding hearing.
  On July 7, 2005, Boyer filed a motion to quash the in-
dictment as a violation of his right to a speedy trial under
the Louisiana Constitution, the State’s speedy trial stat-
ute, and the Sixth Amendment.1 This hearing was itself
postponed. Among other things, disruptions caused by
Hurricanes Katrina and Rita resulted in further delay.
When a hearing on the motion to quash was finally held,
defense counsel moved to dismiss Boyer’s federal speedy
——————
   1 Under the relevant statute, “no trial shall be commenced . . . [i]n

capital cases after three years from the date of the institution of the
prosecution.” La. Code Crim. Proc. Ann., Art. 578(1) (West 2003). The
trial court may dismiss the indictment upon the expiration of the 3-year
period. See Art. 581. Boyer brought this motion to quash soon after
the limitations period under the statute had elapsed. See 56 So. 3d, at
1142.
                      Cite as: 569 U. S. ____ (2013)                      3

                        SOTOMAYOR, J., dissenting

trial claim without prejudice.2 The trial court denied the
motion on November 20, 2006, reaching only Boyer’s state-
law claims. It concluded that under Louisiana’s speedy
trial statute, such delays could not be attributed to the
prosecution because they were “beyond [its] control” and
rested instead with the “legislature.” App. 703a. The
Louisiana Third Circuit Court of Appeal affirmed. 56 So.
3d, at 1142.
   On May 21, 2007, Louisiana amended the indictment to
reduce the charge to second-degree murder, which is a
noncapital offense. See La. Rev. Stat. Ann. §14:30.1(B)
(West 1997). The same day, the State filed a bill of infor-
mation charging Boyer with armed robbery with a fire-
arm, a violation of §14:64.
   On January 22, 2008, Boyer filed a second motion to
quash the indictment and bill of information on the
grounds that the pretrial delay violated his right to a
speedy trial under the Louisiana Constitution and the
Sixth Amendment. The trial court denied the motion. On
July 19, 2008, the court found Boyer incompetent to stand
trial, but later found his competency restored on April 15,
2009. A trial commenced on September 22, 2009, more
than seven years after Boyer’s arrest. A week later, the
jury entered a verdict finding Boyer guilty of second-
degree murder and armed robbery.
   The Louisiana Third Circuit Court of Appeal affirmed
Boyer’s conviction, finding, as relevant here, that there
had been no violation of Boyer’s right to a speedy trial
under the Sixth Amendment. 56 So. 3d, at 1139–1145.
Applying our decision in Barker v. Wingo, 407 U. S. 514
(1972), the court recognized that the more than seven
years from the date of arrest to trial was “presumptively
——————
   2 Boyer’s counsel moved to dismiss the constitutional claim because

he lacked the “resources . . . to be able to prove prejudice [in] an eviden-
tiary hearing.” App. 688a.
4                    BOYER v. LOUISIANA

                    SOTOMAYOR, J., dissenting

prejudicial.” 56 So. 3d, at 1144. It then went on to consider
the reason for the delay, and found that the “majority of
the . . . delay was caused by the ‘lack of funding’ ” for Boy-
er’s defense. Id., at 1142.
   The court, however, declined to weigh this period of the
delay against the State at all for the purposes of its analy-
sis under Barker. 56 So. 3d, at 1145. It found that “[t]he
first three years he was incarcerated, [while Boyer] was
charged with first degree murder . . . the progression of
the prosecution was ‘out of the State’s control.’ ” Ibid.
(emphasis added). The Louisiana Supreme Court denied
review. 2011–0769 (La. 1/20/12), 78 So. 3d 138, 139.
                               II

                               A

    The Sixth Amendment provides that “[i]n all criminal
prosecutions, the accused shall enjoy the right to a speedy
. . . trial.” In Barker, we explained that whether there has
been a violation of a defendant’s right to a speedy trial
turns on a balancing test that “compels courts to approach
speedy trial cases on an ad hoc basis.” 407 U. S., at 530.
We identified four factors that courts should consider as
part of that inquiry. These include the “[l]ength of delay,
the reason for the delay, the defendant’s assertion of his
right, and prejudice to the defendant.” Ibid.
    While each of the factors is relevant, “[t]he flag all liti-
gants seek to capture is the second factor, the reason for
delay.” United States v. Loud Hawk, 474 U. S. 302, 315
(1986). We have explained that “different weights should
be assigned to different reasons.” Barker, 407 U. S., at
531. “A deliberate attempt to delay the trial in order to
hamper the defense” is particularly serious, and “should
be weighted heavily against the government.” Ibid. “A
more neutral reason such as negligence or overcrowded
courts should be weighted less heavily but nevertheless
should be considered since the ultimate responsibility for
                     Cite as: 569 U. S. ____ (2013)                     5

                       SOTOMAYOR, J., dissenting

such circumstances must rest with the government rather
than with the defendant.” Ibid. At the other end of the
spectrum, “a valid reason, such as a missing witness,
should serve to justify appropriate delay.” Ibid.
                              B
  The Louisiana court found that the “majority of the
seven-year delay” in Boyer’s case was caused by the “ ‘lack
of funding’ ” made available for the defense, see 56 So. 3d,
at 1142, and I defer to that factual determination, see
Hernandez v. New York, 500 U. S. 352, 366 (1991) (plurality
opinion).3 The question is whether, once the Louisiana
court found that most of the delay in Boyer’s case was
caused by the State’s failure to fund Boyer’s defense, the
court was required to weigh that period of the delay
against the State for the purposes of its analysis under
Barker. The court’s conclusion that for the first three
years of Boyer’s case, the “progression of the prosecution
was ‘out of the State’s control’ ” makes clear that it did not.
56 So. 3d, at 1145.
  Our reasoning in Barker, however, requires that a delay
caused by a State’s failure to provide funding for an indi-
gent’s defense must count against the State, and not the
accused. As noted, we held there that even a more “neu-
tral reason” for a delay such as “overcrowded courts”
should be weighed against the State, because “the ulti-
mate responsibility for such circumstances” lies squarely
with the state system as a whole. 407 U. S., at 531. Ap-

——————
  3 Louisiana  previously conceded that the delay was caused by a lack
of funding. See Brief in Opposition to Defendant’s Writ Application in
No. KW–07–00085 (La. App. 3 Cir.), App. 317a (“In this case, because
the defendant was without properly funded counsel for so long, the
State simply could not ethically or legally bring him to trial. The in-
digent defense representation and funding situation is beyond the
ability of the State to control”); see also Brief for Louisiana in No. KA–
10–693 etc. (La. App. 3 Cir.), App. 198a (same).
6                   BOYER v. LOUISIANA

                   SOTOMAYOR, J., dissenting

plying similar logic, we recently indicated that “[d]elay
resulting from a systemic breakdown in the public defender
system, could be charged to the State” as well. Vermont v.
Brillon, 556 U. S. 81, 94 (2009) (internal quotation marks
and citation omitted).
   A State’s failure to provide adequate funding for an
indigent’s defense that prevents a case from going to trial
is no different. Where a State has failed to provide fund-
ing for the defense and that lack of funding causes a delay,
the defendant cannot reasonably be faulted. See Barker,
407 U. S., at 531. Placing the consequences of such a
delay squarely on the State’s shoulders is proper for the
simple reason that an indigent defendant has no control
over whether a State has set aside funds to pay his lawyer
or fund any necessary investigation. The failure to fund
an indigent’s defense is not as serious as a deliberate
effort by a State to cause delay. Ibid. But States routinely
make tradeoffs in the allocation of limited resources, and
it is reasonable that a State bear the consequences of
these choices.
   The Louisiana court’s analysis under Barker was there-
fore based on a critical misapprehension of our precedents:
It did not attribute responsibility for the delay to the
State, and thus incorrectly applied the factor that we have
found to be especially significant. See Loud Hawk, 474
U. S., at 315. We have explained that, in every case,
“courts must still engage in a difficult and sensitive bal-
ancing process,” and “none of the four factors [is] either a
necessary or sufficient condition to the finding of a depri-
vation of the right of speedy trial.” Barker, 407 U. S., at
533. Because the Barker factors must be viewed collec-
tively, this error could very well have affected the out-
come. “[T]he balance arrived at in close cases ordinarily
would not prompt this Court’s review,” but the Louisiana
court’s misattribution of the reason for the delay was a
“fundamental error . . . that calls for this Court’s correc-
                  Cite as: 569 U. S. ____ (2013)            7

                   SOTOMAYOR, J., dissenting

tion.” Brillon, 556 U. S., at 91.
   Our precedents therefore point the way to a straight-
forward resolution of this case. I take no view as to how
the other elements of the Barker inquiry should be weighed,
or the ultimate issue whether the delay violated Boyer’s
right to a speedy trial. Instead, I would decide only
the narrow question on which we granted certiorari and
hold that, under Barker, any delay that results from a
State’s failure to provide funding for an indigent’s defense
weighs against the State. On remand, the Louisiana court
could conduct the Barker analysis under the correct legal
standard.
                             III
  Louisiana’s primary arguments are either unpersuasive
or are more appropriately addressed on remand. They
provide no barrier to the Court’s resolution of the question
presented.
  Louisiana’s procedures require that capital defendants
be appointed two capital-qualified attorneys. See La. Sup.
Ct. Rule 31(A)(1)(a) (2012). In Louisiana’s view, the fact
that there may have been insufficient funds for a second
lawyer did not contribute to the delay. See Brief for Re-
spondent 31–33. It contends that these procedural rules
did not create an affirmative right to two lawyers, so that
Boyer could have forgone the second lawyer at any time
and gone to trial if he had so desired. See id., at 32 (citing
La. Sup. Ct. Rules 31(A)(1)(a), (B)).
  The Louisiana court treated it as a given that Boyer
could not proceed to trial during the period of the funding
crisis. We therefore have no need to address how these
state-law procedures might have affected the overall
reason for the delay. Cf. Mullaney v. Wilbur, 421 U. S.
684, 690–691 (1975); General Motors Corp. v. Romein, 503
U. S. 181, 187 (1992). To the extent Louisiana disputes
the lower court’s conclusions about how state-law princi-
8                   BOYER v. LOUISIANA

                   SOTOMAYOR, J., dissenting

ples influenced the delay, these points could have been
addressed in state court on remand. And in fact, Boyer
alleged that there were substantial costs other than the
appointment of a second lawyer, such as the expenses
associated with pretrial investigation, that necessitated
additional resources before any counsel—one or two—
could have gone to trial. App. 377a.
   Louisiana also contends that the delay was mostly
attributable to Boyer, because he failed to move the case
forward. Brief for Respondent 28–38. The Louisiana
court did not so find. And Boyer disputes this view; he
contends that statutory procedures and their time limita-
tions under Louisiana law prevented him from bringing
his speedy trial claim any earlier than he did. Tr. of Oral
Arg. 28. In any event, the question of how Boyer’s
diligence, or lack thereof, affects the overall balance of
the Barker factors would be an appropriate subject for
remand.
   JUSTICE ALITO’s concurrence largely adopts Louisiana’s
arguments, and contends that the majority of the delay
should be attributed to Boyer’s requests for continuances
in the trial court, and not the funding crisis. See ante, at
3. It is a mistake to second-guess the state court’s findings
on this point, particularly because Louisiana conceded
below that most of the delay resulted from the lack of
funding for Boyer’s defense. See n. 3, supra. Contrary to
the concurrence’s assertion, see ante, at 3–4, n. 1, this
concession was not made arguendo. The most reasonable
reading of the state court’s opinion is that it simply ac-
cepted Louisiana’s concession when it found that the
“majority of the seven-year delay was caused by the ‘lack
of funding.’ ” 56 So. 3d, at 1142. There is no reason this
Court should comb through the record to allow Louisiana
to turn its back on this prior position, and risk substitut-
ing this Court’s judgment for that of a state court on a
question that is closely intertwined with state procedural
                 Cite as: 569 U. S. ____ (2013)            9

                   SOTOMAYOR, J., dissenting

rules. These matters of state law are better suited for the
Louisiana court to address in the first instance on remand.
  Louisiana’s arguments accordingly provide no reason to
decline to address the question of federal law on which we
granted certiorari and which the parties argued.
                             IV
   The Court’s failure to resolve this case is especially
regrettable, because it does not seem to be an isolated one.
Rather, Boyer’s case appears to be illustrative of larger,
systemic problems in Louisiana.
   The Louisiana Supreme Court has suggested on multi-
ple occasions that the State’s failure to provide funding for
indigent defense contributes to extended pretrial deten-
tions. See State v. Citizen, 2004–1841, pp. 14–17 (La.
4/1/05), 898 So. 2d 325, 336–338; State v. Wigley, 624
So. 2d 425, 429 (La. 1993); State v. Peart, 621 So. 2d 780,
791 (La. 1993). There is also empirical evidence support-
ing that assessment. In New Orleans Parish, for example,
a recent study found that more than 22 percent of pending
criminal cases were more than one year old. Metropoli-
tan Crime Commission, 2011 Orleans Parish Judicial Ac-
countability Report 1 (July 2012). Another study found
that the average time between felony arrest and trial in
Calcasieu Parish, the jurisdiction where Boyer was tried,
was 501 days in the years before Boyer’s arrest. M. Kurth
& D. Burckel, Defending the Indigent in Southwest Loui-
siana 27 (2003). More broadly, the public defender system
seems to be significantly understaffed. See E. Lewis & D.
Goyette, Report on the Evaluation of the Office of the
Orleans Public Defenders 28–29 (July 2012) (noting that
in New Orleans, public defenders handle approximately
277 felonies per year, which is nearly twice the number
recommended by ABA standards (citing ABA Formal
Opinion 06–441 (2006))); National Legal Aid & Defender
Association, In Defense of Public Access to Justice, An
10                  BOYER v. LOUISIANA

                   SOTOMAYOR, J., dissenting

Assessment of Trial-Level Indigent Defense Services in
Louisiana 40 Years After Gideon 35, and n. 119 (2004)
(estimating that public defenders in Avoyelles Parish
handle approximately 792 felony cases per year, or 528
percent of the ABA caseload standard).
  Against this backdrop, the Court’s silence in this case is
particularly unfortunate. Conditions of this kind cannot
persist without endangering constitutional rights.
                        *    *    *
  The Louisiana Third Circuit Court of Appeal made a
serious error: It did not charge the State’s failure to pay
Boyer’s lawyer against the State in determining whether
there was a violation of his right to a speedy trial. Be-
cause a State bears the ultimate responsibility for funding
adequately an indigent’s defense, our precedents require a
court to count this delay against the State and not the
criminal defendant.
  Rather than dismiss the writ, I would answer the
question on which we granted certiorari and remand for
the Louisiana court to conduct the Barker analysis anew.
I respectfully dissent from the Court’s judgment of
dismissal.